     Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

     v.
                                               Case No. 19-cr-10080
ROBERT ZANGRILLO,

           Defendant.




 DEFENDANT ROBERT ZANGRILLO’S REPLY MEMORANDUM IN SUPPORT OF
   HIS MOTION TO STRIKE THE CLASS-TAKING ALLEGATIONS OR, IN THE
ALTERNATIVE, TO SEVER COUNTS ONE AND FOUR, AND TO SEVER HIS TRIAL


                        ORAL ARGUMENT REQUESTED
          Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 2 of 10



                                                   TABLE OF CONTENTS

                                                                                                                                       Page

ARGUMENT ...................................................................................................................................1

I.        THE COURT SHOULD STRIKE THE CLASS-TAKING ALLEGATIONS ...................1

II.       IN THE ALTERNATIVE, THE COURT SHOULD SEVER COUNTS ONE
          AND FOUR TO THE EXTENT THEY ALLEGE THE CLASS-TAKING
          SCHEME .............................................................................................................................2

          A.         The Class-Taking Scheme Is Improperly Joined Under Rule 8. .............................2

          B.         The Class-Taking Scheme Alleged In Counts One and Four Should Be
                     Severed Under Rule 14. ...........................................................................................4

III.      THE COURT SHOULD SEVER MR. ZANGRILLO'S TRIAL ........................................5

CONCLUSION ................................................................................................................................6




                                                                      i
       Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 3 of 10



       Robert Zangrillo respectfully submits this reply memorandum of law in further support of

his motion to strike or sever the Indictment’s class-taking allegations, and to sever his trial from

those of his co-defendants.

                                          ARGUMENT

I.     THE COURT SHOULD STRIKE THE CLASS-TAKING ALLEGATIONS

       The Court should strike paragraphs 253-264 and 268-271 of the Indictment because they

reference the class-taking scheme, which is not a federal crime under the wire fraud statute and is

entirely unrelated to the alleged honest services bribery. See ECF 1044 at 11-18. Therefore,

allegations that Mr. Zangrillo’s daughter received assistance completing her online classes are

irrelevant to the crime charged and unduly prejudicial to Mr. Zangrillo. See United States v.

Sawyer, 878 F. Supp. 279, 294 (D. Mass 1995) (Gorton, J.), aff’d, 85 F.3d 713 (1st Cir. 1996).

       In response, the government does not attempt to argue that the class-taking allegations are

relevant to the bribery scheme. Nor could it—the two offenses cannot be harmonized. The

government cannot claim that USC admitted Mr. Zangrillo’s daughter based on her academic

credentials and in reliance on her allegedly inflated transcript, while at the same time contending

that her admission to USC was essentially guaranteed as a result of the alleged bribe.1

       Instead, the government doubles down on its claim that even if the class-taking and the

bribery constitute entirely separate conduct, they are still part of some overarching scheme because

they allegedly share the same general goal of gaining admissions to college. The premise of the

government’s argument is incorrect. As explained in detail in Mr. Zangrillo’s Reply Memorandum

of Law in Support of His Motion to Dismiss the Indictment, the class-taking conduct and bribery



1
       The government promises without further explanation that “[t]he evidence at trial will
show that they [i.e., the two alleged schemes] were not simply compatible, but reinforcing.” (ECF
1137 at 8 n.3). Nothing produced in discovery thus far explains how that could possibly be so.


                                                 1
       Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 4 of 10



conduct are not part of a single offense. (ECF 1200 at 1-5). Thus, the risk to a fair trial on the

pivotal bribery allegations by the addition of the class-taking allegations in the Indictment is to

increase the chances of conviction by providing the jurors with two bases for a guilty verdict within

a single count or to paint Mr. Zangrillo as someone who has a propensity to cheat. This plainly is

inflammatory, prejudicial, and grounds to strike the class-taking allegations under Rule 7(d).

II.    IN THE ALTERNATIVE, THE COURT SHOULD SEVER COUNTS ONE AND
       FOUR TO THE EXTENT THEY ALLEGE THE CLASS-TAKING SCHEME

       A.      The Class-Taking Scheme Is Improperly Joined Under Rule 8.

       If the Court declines to dismiss or strike the class-taking allegations, the Court should, at

the very least, sever those charges from the rest of the counts in the Indictment under Rule 8(b) of

the Federal Rules of Criminal Procedure to avoid unfair prejudice to Mr. Zangrillo.

       As an initial matter, the government ignores controlling precedent and incorrectly asserts

that Rule 8(a), as opposed to 8(b), applies to questions involving the joinder of multiple offenses

where multiple defendants are concerned. (ECF 1137 at 15). The First Circuit, however, has

clearly held that “[i]n a case involving multiple defendants, Rule 8(b) governs joinder of

defendants and offenses.” United States v. Natanel, 938 F.2d 302, 306 (1st Cir. 1991). Unlike

Rule 8(a), which is “generously construed in favor of joinder,” Rule 8(b) is not as favorable to the

government. United States v. Randazzo, 80 F.3d 623, 627 (1st Cir. 1996). While Rule 8(a) permits

joinder of offenses that are of “the same or similar character,” the more stringent Rule 8(b) standard

only permits joinder of counts if “each of the counts of the indictment arises out of the same act or

transaction or series of acts or transactions, even if all counts of the indictment include a common

defendant.” United States v. Frost, 125 F.3d 346, 389 (6th Cir. 1997).

       Taking all the allegations in the Indictment as true, it cannot be said that the class-taking

allegations arise out of the same act or transaction, or series of acts or transactions, as the honest



                                                  2
       Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 5 of 10



services bribery scheme. The government does not dispute that the class-taking scheme involves

different people, different conduct, different witnesses, different time periods, and different direct

evidence than the bribery scheme. Its only rejoinder is that the class-taking scheme and the bribery

scheme are two unrelated means of pursuing a single conspiracy, the goal of which is fraudulently

gaining college admission. But “the inclusion of a conspiracy count will not rectify otherwise

improper joinder.” United States v. Luna, 585 F.2d 1, 4 (1st Cir. 1978).

       In United States v. Randazzo, 80 F.3d 623 (1st Cir. 1996), which the government relies on,

the First Circuit found offenses misjoined where the only connection was, as here, that they shared

some alleged overarching purpose.2 There, the government argued that a scheme to mislabel

shrimp products was properly joined with a scheme to reduce reportable income by overstating

corporate expenses because “both sets of offenses involved the use of falsehoods or omissions to

profit at the expense of the federal government.” Id. at 627. To support its argument, the

government highlighted the fact that both sets of allegations “occurred during overlapping time

frames; [the defendant’s] control over the Company was a common element; and the Company’s

sagging financial condition provided a common motive.” Id. The Court disagreed, stating that “it

is very hard to describe adulterating or mislabeling shrimp as offenses ‘similar’ to tax fraud—

except at a level of generality so high as to drain the term of any real content.” Id. at 628 (emphasis

added). Despite ultimately finding the error harmless, the court found that the government’s

characterization of the scheme “stretch[ed]” the facts too far. Id.

       Here, as in Randazzo, the only thing joining the class-taking and bribery schemes is their

alleged ultimate aim. Because the class-taking scheme arises from an entirely separate alleged

transaction as the bribery scheme, to the extent the Court declines to dismiss or strike the class-



2
       Randazzo involved one defendant, and so applied the more permissive Rule 8(a) standard.


                                                  3
       Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 6 of 10



taking allegations, they should, at the least, be severed from the other charges.

       B.      The Class-Taking Scheme Alleged In Counts One and Four Should Be Severed
               Under Rule 14.

       Even if the Court does not sever the class-taking counts under Rule 8, the Court should

sever them under Rule 14 because the bribery allegations are highly prejudicial “bad acts” evidence

with no “special relevance” to the class-taking scheme (and vice versa), and Mr. Zangrillo will

face unfair prejudice should they be tried together. (ECF 1046 at 7-10).

       The government’s only response is to offer a superficial and over-broad definition of

“intrinsic evidence.” Claiming that evidence of the bribery scheme “is related and intrinsic” to the

class-taking scheme, the government repeats its argument that evidence of the bribery scheme

would be admissible in a separate trial on the class-taking scheme because the schemes share the

same “end” of gaining admission to college.          (ECF 1137 at 17-18).           The government’s

characterization of intrinsic evidence misstates the law. While evidence of acts intrinsic to a crime

may be admissible under (or without reference to) Rule 404(b), intrinsic evidence must be more

than evidence that is generally “related” to a crime. Intrinsic evidence is defined as evidence that

is “inextricably intertwined” with or “part of the crime charged.” United States v. Perocier, No.

08 243 (JAG), 2010 WL 339046, at *1 (D.P.R. Jan. 20, 2010).

       In this case, evidence of the class-taking scheme does not go to any element of the bribery

charge and is not “inextricably intertwined” with it, either. And while the government generically

invokes acceptable uses of 404(b) evidence in asserting that evidence of bribery would somehow

demonstrate “among other things, knowledge, intent, absence of mistake, and . . . proof that the

alleged conduct was part of a common plan or scheme,” it fails to explain how. (ECF 1137 at 18).

That is not enough to offset the significant likelihood that a jury will convict Mr. Zangrillo based

on the admission of legally irrelevant but highly prejudicial propensity evidence portraying him as



                                                 4
       Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 7 of 10



a “cheater.” The Court should therefore sever the class-taking scheme in Counts One and Four.

III.   THE COURT SHOULD SEVER MR. ZANGRILLO’S TRIAL

       In determining whether Mr. Zangrillo’s trial should be severed, the question is not—as the

government contends—whether Mr. Zangrillo’s alleged conduct is covered by the Indictment. The

question also is not whether Mr. Zangrillo and the other defendants were part of a single conspiracy

or engaged in “similar conduct.” According to Supreme Court precedent, the question that the

Court must ask is whether “there is a serious risk that a joint trial would compromise a specific

trial right of one of the defendants, or prevent the jury from making a reliable judgment about guilt

or innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993).

       Because the government expressly conceded that Mr. Zangrillo’s daughter was not

admitted to USC as a fake athletic recruit, but rather as VIP applicant, Mr. Zangrillo stands apart

from the seven defendants set to be tried alongside him. Therefore, there is a significant risk that

a jury will erroneously conclude he is guilty based, at least in part, on evidence that the other

defendants’ children were admitted as athletes. The government responds that this does not matter

because the Indictment alleges that Mr. Zangrillo “intended” that his daughter be presented as a

student athlete even if she ultimately was not. This argument misses the point. Regardless of what

the Indictment wrongly claims was Mr. Zangrillo’s intention, the government has admitted that is

not what actually happened—an issue that will feature prominently at trial.

       If Mr. Zangrillo were tried alone, the government would not be limited in its ability to

prove its case. It would argue that Mr. Zangrillo conspired with others to have his daughter

admitted as a student athlete, but somehow she was never presented as one. Relying on documents

produced by the government and USC, Mr. Zangrillo would counter with substantial evidence

about how his daughter was “flagged” as a “VIP” applicant consistent with USC’s university-wide

practice, which was sanctioned and utilized by the highest echelons of USC, including its


                                                 5
       Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 8 of 10



President, Vice President, and Provost. Mr. Zangrillo would show the high percentage of “VIP”

students admitted after their parents made sizable, lawful donations or in explicit contemplation of

such future donations. Mr. Zangrillo would show that the lawful donation he made to USC—and

which he knew he was making to USC—was handled by the university in the same manner as it

handles all other donations. And, Mr. Zangrillo would demonstrate, through contemporaneous

emails, that neither Singer nor Heinel ever intended to present his daughter for admission as a

purported athlete. Weighing the evidence, a jury would likely acquit Mr. Zangrillo because the

government would have not met its burden of showing that he agreed with at least one other

individual to engage in a scheme to present his daughter as a student athlete. Rather, he engaged

in conduct that numerous other parents fortunate enough to have the means to do so engage in

every year—with the full knowledge, authorization, and encouragement of USC.

       Things would play out differently in a joint trial. A jury would hear evidence that the other

seven defendants’ children were admitted through USCs Athletic “Subco” program, and learn

about how Singer had apparently corrupted coaches and ex-coaches from USC’s athletics

departments to assist him in presenting his clients as athletes with fake athletic profiles. Even

though there is substantial evidence that Mr. Zangrillo did not engage in that conduct, there is a

significant risk that the jury would consider evidence about the other defendants and their children

and not focus on the individual aspects of the very distinct VIP program practices that resulted in

Mr. Zangrillo’s daughter’s admission, i.e., there is the very serious risk of spillover prejudice from

being joined in a trial with other Singer clients whose children were admitted through separate

USC programs and practices.

                                          CONCLUSION

       The Court should strike, or alternatively sever, the class-taking allegations. The Court also

should sever Mr. Zangrillo’s trial from those of his co-defendants.


                                                  6
      Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 9 of 10



Dated: May 15, 2020                      Respectfully submitted,


                                         /s/ Martin G. Weinberg
                                         Martin G. Weinberg, Esq. (BBO # 519480)
                                         20 Park Plaza, Suite 1000
                                         Boston, MA 02116
                                         Tel: (617) 227-3700
                                         owlmgw@att.net

                                         Matthew L. Schwartz (admitted pro hac vice)
                                         Sara K. Winik (admitted pro hac vice)
                                         BOIES SCHILLER FLEXNER LLP
                                         55 Hudson Yards, 20th Floor
                                         New York, NY 10001
                                         Tel: (212) 446-2300
                                         mlschwartz@bsfllp.com
                                         swinik@bsfllp.com


                                         Counsel for Robert Zangrillo




                                     7
          Case 1:19-cr-10080-NMG Document 1201 Filed 05/15/20 Page 10 of 10



                                   CERTIFICATE OF SERVICE

          I certify that the foregoing document was filed with the Clerk of the United States District

Court for the District of Massachusetts via the CM/ECF system, which will notify all participants

in the case who are registered CM/ECF users; these are identified on the Notice of Electronic

Filing.

                                                               /s/ Martin G. Weinberg
                                                               Martin G. Weinberg
